DISMISS and Opinion Filed June 29, 2022




                                    S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-00062-CV

K. WARD ENTERPRISES, INC., KENNETH M. MIDDLETON, JASON R.
     MIDDLETON, AND ELAINE W. MIDDLETON, Appellants
                             V.
             JOHN HOWARD STAPLES, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-03632-E

                          MEMORANDUM OPINION
                     Before Justices Molberg, Reichek, and Garcia
                              Opinion by Justice Garcia
      After appellants failed to timely file their brief, we directed appellants by

postcard dated May 19, 2022 to file their brief within ten days and cautioned

appellants that failure to do so would result in the dismissal of this appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1). To date, appellants have not filed

their brief or otherwise corresponded with the Court regarding the status of

appellants’ brief.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


220062F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

K. WARD ENTERPRISES, INC.,                   On Appeal from the County Court at
KENNETH M. MIDDLETON,                        Law No. 5, Dallas County, Texas
JASON R. MIDDLETON, AND                      Trial Court Cause No. CC-20-03632-
ELAINE W. MIDDLETON,                         E.
Appellants                                   Opinion delivered by Justice Garcia.
                                             Justices Molberg and Reichek
No. 05-22-00062-CV          V.               participating.

JOHN HOWARD STAPLES,
Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee JOHN HOWARD STAPLES recover his
costs of this appeal from appellants K. WARD ENTERPRISES, INC., KENNETH
M. MIDDLETON, JASON R. MIDDLETON, AND ELAINE W. MIDDLETON.


Judgment entered June 29, 2022




                                       –3–